Name: Commission Regulation (EEC) No 2822/83 of 6 October 1983 suspending the issue of export licences for aluminium waste and scrap
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 278/ 14 Official Journal of the European Communities 11 . 10 . 83 COMMISSION REGULATION (EEC) No 2822/83 of 6 October 1983 suspending the issue of export licences for aluminium waste and scrap the longer term to a critical shortage of supply on the Community aluminium waste market at a time when the world market supply situation is also tight, inter alia because of structural changes in aluminium production ; whereas measures of conservation should accordingly be taken , for the remainder of the period of application for the abovementioned Regulation (EEC) No 3440/82, to halt the increase in exports of the products in question whilst awaiting examination of the arrangements to be established for 1984, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2603/69 of 20 December 1969 establishing common rules for exports ('), as last amended by Regulation (EEC) No 1934/82 (2), and in particular Article 6 thereof, After consultation within the Advisory Committee set up by Regulation (EEC) No 2603/69 , Whereas , under Council Regulation (EEC) No 3440/82 (3), exports from the Community of alumi ­ nium waste and scrap falling within subheading 76.01 B of the Common Customs Tariff were made subject to production of an export licence to be issued by the relevant authorities of the Member States ; whereas this surveillance system replaces an export quota system which was in force until 31 December 1980 ; Whereas during the first six months of 1983 exports from the Community of aluminium waste and scrap were so high (26 500 tonnes) as to suggest that by the end of the year they will be almost 10 times greater than the volume of the 1980 Community quota ; whereas this particularly sharp increase could lead in HAS ADOPTED THIS REGULATION : Article 1 The issue by the competent authorities in the Member States of export licences for aluminium waste and scrap falling within subheading 76.01 B of the Common Customs Tariff is hereby suspended until 31 December 1983 . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 6 October 1983 . For the Commission Wilhelm HAFERKAMP Vice-President (') OJ No L 324, 27 . 12 . 1969, p . 25 . (2) OJ No L 211 , 20 . 7 . 1982, p . 1 .(4 OJ No L 362, 23 . 12 . 1982, p . 5 .